REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of independent claim 1, the examiner has been unable to locate prior art that discloses or suggests the steps of:
imaging an implanted power injectable access port using x-ray imaging technology to produce an x-ray image, 
the power injectable access port comprising: 
a port body including a base portion and a cap portion; a radiopaque insert comprising a contoured portion interposed between the base portion and the cap portion, the base portion mated to the cap portion with a portion of the contoured portion visible prior to implantation; and an identification feature observable via imaging technology to indicate that the power injectable access port is suitable for power injection; 
determining whether the identification feature is present on the x-ray image; and 
proceeding with the power injection procedure if the identification feature is present on the x-ray image.
Therefore, claims 1-17 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783